Name: Commission Regulation (EC) No 1291/2008 of 18 December 2008 concerning the approval of control programmes for salmonella in certain third countries in accordance with Regulation (EC) No 2160/2003 of the European Parliament and of the Council and listing of avian influenza surveillance programmes in certain third countries and amending Annex I to Regulation (EC) No 798/2008 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  animal product;  tariff policy;  trade;  cooperation policy;  agricultural policy;  health
 Date Published: nan

 19.12.2008 EN Official Journal of the European Union L 340/22 COMMISSION REGULATION (EC) No 1291/2008 of 18 December 2008 concerning the approval of control programmes for salmonella in certain third countries in accordance with Regulation (EC) No 2160/2003 of the European Parliament and of the Council and listing of avian influenza surveillance programmes in certain third countries and amending Annex I to Regulation (EC) No 798/2008 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Article 21(1), Article 22(3), Article 23, Article 24(2) and Articles 26 and 27a thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular Article 8(4) and Article 9(2)(b) thereof, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of Salmonella and other specified food-borne zoonotic agents (3), and in particular Article 10(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (4) provides that the commodities covered by that Regulation are only to be imported into and transit through the Community from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. It also lays down the veterinary certification requirements for such commodities and models of the veterinary certificates to accompany them are set out in Part 2 of that Annex. Regulation (EC) No 798/2008 applies from 1 January 2009. (2) Article 10 of Regulation (EC) No 798/2008 provides that where an avian influenza surveillance programme is required in the certificate, commodities are only to be imported into the Community from those third countries, territories, zones or compartments which have had such a programme in place for a period for at least six months and the programme meets that requirement referred to in that Article and is indicated in column 7 of the table in Part 1 of Annex I to that Regulation. (3) Brazil, Canada, Chile, Croatia, South Africa, Switzerland and the United States of America have submitted their avian influenza surveillance programmes to the Commission for evaluation. The Commission has examined those programmes and they meet the requirements referred to in Article 10 of Regulation (EC) No 798/2008. Accordingly, those programmes should be indicated in column 7 of the table in Part 1 of Annex I to that Regulation. (4) Regulation (EC) No 2160/2003 lays down rules for the control of Salmonella and other zoonotic agents in different poultry populations in the Community. It provides for Community targets for the reduction of the prevalence of all Salmonella serotypes with public health significance in different poultry populations. As from the dates mentioned in Annex I, column 5 of that Regulation, admission to or retention on the list of third countries provided for in Community legislation, for the relevant species or category, from which Member States are authorised to import those animals or hatching eggs covered by this Regulation shall be subject to submission to the Commission by the third country concerned of a control programme. Such programme should be equivalent to those submitted by the Member States and subject to approval by the Commission. (5) Croatia has submitted to the Commission its control programmes for Salmonella in breeding poultry of Gallus gallus, hatching eggs thereof, laying hens of Gallus gallus, table eggs thereof and day-old chicks of Gallus gallus intended for breeding or laying. Those programmes provide guarantees equivalent to the guarantees provided for in Regulation (EC) No 2160/2003. They should therefore be approved. (6) Commission Decision 2007/843/EC (5) approved control programmes submitted by the United States of America, Israel, Canada and Tunisia as regards Salmonella in flocks of breeding hens. The United States of America has now submitted to the Commission its additional control programme for Salmonella in respect of day-old chicks of Gallus gallus, intended for laying or fattening. That programme provides guarantees equivalent to the guarantees provided for in Regulation (EC) No 2160/2003. It should therefore be approved. Israel clarified that its Salmonella control programme only applies to the broiler meat production chain. (7) Within the framework of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (6), Switzerland has sent to the Commission its control programmes for Salmonella in breeding poultry of Gallus gallus, hatching eggs thereof, laying hens of Gallus gallus, table eggs thereof, day-old chicks of Gallus gallus intended for breeding or laying and broilers. Those programmes provide similar guarantees to the guarantees provided for in Regulation (EC) No 2160/2003. For clarity reasons, this should be reflected accordingly in column 9 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008. (8) Certain other third countries currently listed in Part 1 of Annex I to Regulation (EC) No 798/2008 have not yet submitted any control programme for Salmonella to the Commission, or the programmes already submitted do not provide guarantees equivalent to those provided for in Regulation (EC) No 2160/2003. Since the requirements concerning breeding and productive poultry of Gallus gallus, eggs thereof and, day-old chicks of Gallus gallus, provided for in Regulation (EC) No 2160/2003, are to apply from 1 January 2009 within the Community, imports of such poultry and eggs should therefore no longer be authorised from those third countries after that date. The list of third countries, territories, zones or compartments set out in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (9) In order to provide guarantees equivalent to those provided for in Regulation (EC) No 2160/2003, third countries, from which Member States are authorised to import slaughter poultry of Gallus gallus, should certify that the control programme for Salmonella has been applied to the flock of origin and that that flock has been tested for the presence of Salmonella serotypes of public health significance. (10) Commission Regulation (EC) No 1177/2006 of 1 August 2006 implementing Regulation (EC) No 2160/2003 of the European Parliament and of the Council as regards requirements for the use of specific control methods in the framework of the national control programmes for the control of salmonella in poultry (7) lays down certain rules for the use of antimicrobials and vaccines in the framework of the national control programmes. (11) Third countries from which Member States are authorised to import slaughter poultry of Gallus gallus should certify that the specific requirements for the use of antimicrobials and vaccines provided for in Regulation (EC) No 1177/2006 are applied. If antimicrobials have been used for other purposes than the control of Salmonella, since such use may influence the testing for Salmonella at import, it should also be indicated in the veterinary certificate. The model veterinary certificate for the import of slaughter poultry and poultry for restocking game supplies other than ratites as set out in Part 2 of Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The control programmes submitted by Croatia to the Commission on 11 March 2008 in accordance with Article 10(1) of Regulation (EC) No 2160/2003 are approved as regards Salmonella in breeding poultry of Gallus gallus, hatching eggs thereof, laying hens of Gallus gallus, table eggs thereof and day-old chicks of Gallus gallus intended for breeding or laying. Article 2 The control programme submitted by the United States of America to the Commission on 6 June 2006 in accordance with Article 10(1) of Regulation (EC) No 2160/2003 is approved as regards Salmonella in day-old chicks of Gallus gallus intended for laying or fattening. Article 3 The control programmes sent by Switzerland to the Commission on 6 October 2008 provide similar guarantees to those provided for in Article 10(1) of Regulation (EC) No 2160/2003 as regards Salmonella in breeding poultry of Gallus gallus, hatching eggs thereof, laying hens of Gallus gallus, table eggs thereof, day-old chicks of Gallus gallus intended for breeding or laying and broilers. Article 4 Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 303, 31.10.1990, p. 6. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 325, 12.12.2003, p. 1. (4) OJ L 226, 23.8.2008, p. 1. (5) OJ L 332, 18.12.2007, p. 81. (6) OJ L 114, 30.4.2002, p. 132. (7) OJ L 212, 2.8.2006, p. 3. ANNEX Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) Part 1 is replaced by the following: PART 1 List of third countries, territories, zones or compartments ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 AL  Albania AL-0 Whole country EP, E S4 AR  Argentina AR-0 Whole country SPF POU, RAT, EP, E A S4 WGM VIII AU  Australia AU-0 Whole country SPF EP, E S4 BPP, DOC, HEP, SRP S0 BPR I DOR II HER III POU VI RAT VII BR  Brazil BR-0 Whole country SPF BR-1 States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul RAT, BPR, DOR, HER, SRA A BR-2 States of: Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP S0 BR-3 Distrito Federal and States of: GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo WGM VIII EP, E, POU S4 BW  Botswana BW-0 Whole country SPF EP, E S4 BPR I DOR II HER III RAT VII CA  Canada CA-0 Whole country SPF EP, E S4 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP A S1 WGM VIII POU, RAT CH  Switzerland CH-0 Whole country (3) A (3) CL  Chile CL-0 Whole country SPF EP, E S4 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP A S0 WGM VIII POU, RAT CN  China CN-0 Whole country EP CN-1 Province of Shandong POU, E VI P2 6.2.2004  S4 GL  Greenland GL-0 Whole country SPF EP, WGM HK  Hong Kong HK-0 The whole territory of the Hong Kong Special Administrative Region EP HR  Croatia HR-0 Whole country SPF BPR, BPP, DOR, DOC, HEP, HER, SRA, SRP A S2 EP, E, POU, RAT, WGM IL  Israel IL-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRP A S1 WGM VIII EP, E, POU, RAT S4 IN  India IN-0 Whole country EP IS  Iceland IS-0 Whole country SPF EP, E S4 KR  Republic of Korea KR-0 Whole country EP, E S4 ME  Montenegro ME-O Whole country EP MG  Madagascar MG-0 Whole country SPF EP, E, WGM S4 MY  Malaysia MY-0   MY-1 Western Peninsular EP E P2 6.2.2004 S4 MK  former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country EP MX  Mexico MX-0 Whole country SPF EP NA  Namibia NA-0 Whole country SPF BPR I DOR II HER III RAT, EP, E VII S4 NC  New Caledonia NC-0 Whole country EP NZ  New Zealand NZ-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP S0 WGM VIII EP, E, POU, RAT S4 PM  Saint Pierre and Miquelon PM-0 Whole territory SPF RS  Serbia (5) RS-0 (5) Whole country EP RU  Russian Federation RU-0 Whole country EP SG  Singapore SG-0 Whole country EP TH  Thailand TH-0 Whole country SPF, EP WGM VIII P2 23.1.2004 E, POU, RAT P2 23.1.2004 S4 TN  Tunisia TN-0 Whole country SPF DOR, BPR, BPP, HER S1 WGM VIII EP, E, POU, RAT S4 TR  Turkey TR-0 Whole country SPF E, EP S4 US  United States US-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP A S3 WGM VIII EP, E, POU, RAT S4 UY  Uruguay UY-0 Whole country SPF EP, E, RAT S4 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I A DOR II HER III RAT VII ZW  Zimbabwe ZW-0 Whole country RAT VII EP, E S4 (2) Part 2 is amended as follows: (a) in the Section on Additional guarantees (AG), point IV is deleted; (b) the Section on Salmonella control programme is replaced by the following: Salmonella control programme: S0  Prohibition to export into the Community breeding or productive poultry (BPP) of Gallus gallus, day-old chicks (DOC) of Gallus gallus, slaughter poultry and poultry for restocking (SRP) of Gallus gallus and hatching eggs (HEP) of Gallus gallus because a relevant Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. S1  Prohibition to export into the Community breeding or productive poultry (BPP) of Gallus gallus, day-old chicks (DOC) of Gallus gallus and slaughter poultry and poultry for restocking (SRP) of Gallus gallus for other purposes than breeding, because a relevant Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. S2  Prohibition to export into the Community breeding or productive poultry (BPP) of Gallus gallus, day-old chicks (DOC) of Gallus gallus and slaughter poultry and poultry for restocking (SRP) of Gallus gallus for other purposes than breeding or laying, because a relevant Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. S3  Prohibition to export into the Community breeding or productive poultry (BPP) of Gallus gallus and slaughter poultry and poultry for restocking (SRP) of Gallus gallus for other purposes than breeding, because a relevant Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. S4  Prohibition to export into the Community eggs (E) of Gallus gallus others than eggs classed B in accordance with Regulation (EC) No 557/2007 because a relevant Salmonella control programme in accordance with Regulation (EC) No 2160/2003 has not been submitted to the Commission or approved by it. (c) the model veterinary certificate for slaughter poultry and poultry for restocking game supplies other than ratites (SRP) is replaced by the following: Model veterinary certificate for slaughter poultry and poultry for restocking game supplies other than ratites (SRP) (1) Commodities, including those transported on the high seas, produced before this date may be imported into the Community during a period of 90 days from this date. (2) Only commodities produced after this date may be imported into the Community. (3) In accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999.